                     IN THE UNITED STATES DISTRICT COURT 
                        FOR THE DISTRICT OF NEW MEXICO 
 
TODD JAGER, 
 
     Plaintiff,                                                             
 
v.                                                    Civ. No. 18‐743 GBW/CG 
 
JAMES MULHERON, et al., 
 
     Defendants. 
 
 
                           
    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST 
                             AMENDED COMPLAINT 
                                            
     This matter is before the Court on Plaintiff’s Motion for Leave to File First 

Amended Complaint.  Doc. 30.  For the following reasons, the Court will grant the 

Motion. 

       On November 8, 2018, Plaintiff filed his Motion.  All Defendants except 

Defendant Mulheron (hereinafter “Centurion Defendants”) filed a Response on 

November 19, 2018.  See doc. 31.  Defendant Mulheron notified the Court of a stipulated 

extension permitting him until December 10, 2018 to file a response.  See doc. 33; see also 

D.N.M.LR‐Civ. 7.4(a).  That date has passed and no response, motion for an extension, 

or second notice of an agreed upon extension has been filed by Defendant Mulheron.  

Pursuant to Local Rule 7.1(b), “[t]he failure of a party to file and serve a response in 

opposition to a motion within the time prescribed for doing so constitutes consent to 
grant the motion.”  D.N.M.LR‐Civ. 7.1(b).  Thus, Defendant Mulheron has consented to 

the Motion being granted.1 

       As noted, the Centurion Defendants filed a Response.  They argue that the Court 

should deny the Motion as a sanction for Plaintiff misrepresenting facts to the court.  See 

doc. 31 at 2‐3.  The alleged misrepresentation was the statement in the Motion that 

“Defendants oppose [sic] to [sic] Plaintiff being allowed to amend his Complaint.”  Id. at 

2 (quoting doc. 30, ¶ 7).  Instead, they had advised Plaintiff that they did “not oppose 

amendment, but the case is stayed pending the determination of qualified immunity, so 

the motion is premature.  Once the stay is lifted, please feel free to note my approval on 

my clients’ behalf (assuming the motion and attachments remain the same as those you 

circulated).”  Id., Ex. B.  Therefore, the Centurion Defendants argue, they “explicitly did 

not oppose Plaintiff being allowed to amend his Complaint.”  Id. at 2.  The Court does 

not agree. 

       While the Centurion Defendants had indicated that they did not “oppose 

amendment” in principle, they did indicate opposition to a motion filed while the stay 

was pending.  Consequently, when Plaintiff filed the Motion before the stay was lifted, 

it was accurate to say that the Centurion Defendants opposed it.  Local Rule 7.1(a) 

requires only that the “Movant … determine whether a motion is opposed” and recite 




1
 It also appears that Defendant Mulheron’s opposition to the Motion was contingent on the pendency of 
the stay.  See doc. 31, Ex. C. 
that concurrence was sought.  D.N.M.LR‐Civ. 7.1(a).  Indeed, it might have been better 

practice for Plaintiff to advise the Court that the Centurion Defendants’ opposition was 

limited to the pendency of the stay, but the Rule does not require an explanation of the 

basis of opposition or when such opposition might be withdrawn.  In any event, the 

simple statement that the Centurion Defendants opposed the motion when filed was 

not a misrepresentation.  Certainly, it was not a misrepresentation worthy of sanctions 

pursuant to Fed. R. Civ. P. 11.  

        As Centurion Defendants otherwise do not oppose Plaintiff’s Motion for Leave to 

File First Amended Complaint,2 there is no basis upon which to deny it. 

        THEREFORE, IT IS ORDERED that Plaintiff’s Motion for Leave to File First 

Amended Complaint (Doc. 30) is GRANTED.  Plaintiff may file the amended pleading 

attached to his Motion as Exhibit 1. 

 

 
                                                                 _____________________________________ 
                                                              GREGORY B. WORMUTH 
                                                              UNITED STATES MAGISTRATE JUDGE 
                                                              Presiding by Consent 




2 In fact, Centurion Defendants argue that an “appropriate sanction [would be] for the Court to deny 
Plaintiff’s Motion for Leave to File First Amended Complaint but grant Plaintiff leave to file the motion 
once the stay is lifted.”  Doc. 31 at 3.  While the stay has been lifted pursuant to the ruling on the Motion 
to Dismiss (see docs. 24, 34), the Court notes that the delay in ruling on the instant motion was not 
intended as a sanction. 
